Exhibit 10.1
 
SETTLEMENT AGREEMENT
 
(China Premium Lifestyle Enterprise, Inc. v. Defendants)
 
This Settlement Agreement (“Settlement Agreement”) is effective on the date of
execution by the last signatory hereto (the “Effective Date”) by and between
CHINA PREMIUM LIFESTYLE ENTERPRISE, INC. (“China Premium” or the “Company”), on
the first hand, and FRED DE LUCA (“De Luca”), FEDERICO CABO (“Cabo”), ROBERT
PAUTSCH (“Pautsch”), CHARLES MISEROY (“Miseroy”), DELIA RODRIGUEZ (“Delia
Rodriguez”), RICHARD CABO (“Richard Cabo”), GLOBAL PREMIUM BRANDS CO., INC., a
California corporation (“California Global”), and GLOBAL PREMIUM BRANDS CO.,
INC., a Nevada corporation (“Nevada Global”) (collectively, De Luca, Cabo,
Pautsch, Miseory, Delia Rodriguez, Richard Cabo, California Global and Nevada
Global, are referred to herein as the “Cabo/De Luca Defendants”), on the second
hand, and BERN NOBLE, LTD (“Bern Noble”), EDWARD W. WITHROW, III (“Ted Withrow”)
and KYLE WITHROW (“Kyle Withrow”) (collectively, Bern Noble, Ted Withrow and
Kyle Withrow are referred to herein as the “Withrow Defendants”), on the third
hand (China Premium, the Cabo/De Luca Defendants and the Withrow Defendants are
collectively referred to herein as the “Parties” and individually as a “Party”).
 
RECITALS
 
WHEREAS, on December 19, 2008, the Company filed an action, styled China Premium
Lifestyle Enterprise, Inc. v. Happy Emerald Limited, et al., in the United
States District Court, Central District of California, Case No. SACV08-1439 (the
“Action”), asserting claims against the Cabo/De Luca Defendants, as well as
Happy Emerald Ltd., a purported British Virgin Islands corporate entity (“HEL”).
 
WHEREAS, on May 5, 2009, the Company filed its Second Amended Complaint in the
Action (the “SAC”).
 
WHEREAS, the Cabo/De Luca Defendants filed their First Amended Answer to the SAC
on August 17, 2009.  Cabo, De Luca and Nevada Global asserted a First Amended
Counterclaim (“Counterclaim”) against the Company, Ted Withrow, Nills Ollquist
(“Ollquist”) and Orient Financial Services (“OFS”) (the “Counterclaim”).  Cabo,
De Luca and Pautsch also asserted a First Amended Crossclaim (“Crossclaim”)
against Bern Noble, Ted Withrow and Kyle Withrow.

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, on December 17, 2008, Cabo, De Luca and Nevada Global filed a state
court action, styled Federico G. Cabo, et al. v. China Premium Lifestyle
Enterprise, Inc., et al., California Superior Court, Ventura County, Case No.
56-2008-00333382-CU-BC-VTA (the “State Court Action”) against multiple
defendants, including the Company and the Withrow Defendants.  By agreement with
the Company, the State Court Action was dismissed, without prejudice, and Cabo,
De Luca and Nevada Global asserted similar claims in their Counterclaim and
Crossclaim in the Action.  For the purposes of this Settlement Agreement, the
claims asserted in the State Court Action are incorporated into and the Parties
intend them to be included in the claims asserted in the Action.
 
WHEREAS, the Company filed its answer to the Counterlciam on November 9, 2009,
denying the allegations contained therein as to the Company.  Ted Withrow and
Kyle Withrow filed their answer to the Counterclaim and Crossclaim on September
9, 2009, denying the allegations contained therein as to them.  Bern Noble filed
its answer to the Crossclaim on September 3, 2009, denying the allegations
contained therein as to it.
 
WHEREAS, the Parties participated in a Mandatory Settlement Conference before
the Honorable Patrick J. Walsh on December 2, 2009 (the “MSC”).
 
WHEREAS, the Parties desired to settle all claims which were asserted in the
Action without incurring further costs of litigation, and without admission by
the Parties as to any of the allegations set forth in the Action.  As such, at
the conclusion of the MSC, the Parties reached a resolution in principal of the
matters asserted in the Action.
 
NOW, THEREFORE, in consideration of the mutual promises set forth below, and
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged by each of the Parties, the Parties agree as follows:

 
Page 2

--------------------------------------------------------------------------------

 

TERMS
 
1.            Incorporation of Recitals
 
The Parties repeat and incorporate the foregoing recitals as if fully set forth
herein.
 
2.            Return and Cancellation of the Cabo/De Luca Defendants’ Shares
 
The Cabo/De Luca Defendants, jointly and severally, shall return to counsel for
the Company Certificate No. 8 for 247,798 shares of the Company’s Series A
Convertible Preferred Stock in the name of Happy Emerald Limited and Certificate
No. CPL 1020 for 4,569,619 shares of the Company’s common stock in the name of
Global Premium Brands, Co., Inc. (collectively, the “Cabo/De Luca Shares”),
within 2 business days of the Effective Date of this Settlement Agreement, for
immediate cancellation, all free from encumbrances and third party rights
whatsoever.  The Cabo/De Luca Defendants, jointly and severally, hereby
relinquish all right, title, and interest in and to the Cabo/De Luca Shares and
hereby acknowledge and agree that such shares are hereby
cancelled.  Simultaneously with the execution of this Settlement Agreement, all
necessary and appropriate members of the Cabo/De Luca Defendants shall execute
the Irrevocable Letter of Instruction regarding the cancellation of the Cabo/De
Luca Shares in the form attached hereto as Attachment 1.
 
3.            Return and Cancellation of the Bern Noble Shares
 
Bern Noble, and its principal, Ted Withrow, jointly and severally, shall return
to counsel for the Company Certificate No. CPL 1021 in the name of Bern Noble
for 880,631 shares of common stock of the Company (the “Bern Noble Shares”),
within 2 business days of the Effective Date of this Settlement Agreement, for
immediate cancellation, all free from encumbrances and third party rights
whatsoever.  Bern Noble and Ted Withrow, jointly and severally, hereby
relinquish all right, title, and interest in and to the Bern Noble Shares and
hereby acknowledge and agree that such shares are hereby
cancelled.  Simultaneously with the execution of this Settlement Agreement, Bern
Noble and Ted Withrow shall execute the Irrevocable Letter of Instruction
regarding the cancellation of the Bern Noble Shares in the form attached hereto
as Attachment 2.

 
Page 3

--------------------------------------------------------------------------------

 
 
4.            Representations and Warranties by the Defendants
 
 
A.
Possession, Custody and Control of the Cabo/De Luca Shares.  The Cabo/Deluca
Defendants, jointly and severally, represent and warrant that one or more them,
and no other party, have physical possession of all certificates for the Cabo/De
Luca Shares, and that no other party has any interest, right, or other claim
(whether directly or indirectly) to the Cabo/De Luca Shares, or any portion or
derivatives thereof.
     

 
B.
Possession, Custody and Control of the Bern Noble Shares.  Bern Noble and Ted
Withrow, jointly and severally, represent and warrant that one or more them, and
no other party, have physical possession of all certificates for the Bern Noble
Shares, and that no other party has any interest, right, or other claim (whether
directly or indirectly) to the Bern Noble Shares, or any portion or derivatives
thereof.

 
5.            Resignation of Directorship by De Luca
 
Upon the execution of this Settlement Agreement, De Luca shall voluntarily
resign as a Director of the Company and hereby agrees to waive any claimed
past-due or current director fees or other compensation from the Company.  De
Luca, concurrently with execution of this Settlement Agreement, will submit to
the Company the Resignation and Waiver of Fees form attached hereto as
Attachment 3.
 
6.            Dismissal of the Action with Prejudice
 
Upon the execution of this Settlement Agreement, China Premium shall cause the
SAC to be dismissed with prejudice as to the Cabo/De Luca Defendants and the
Withrow Defendants, and the Cabo/De Luca Defendants shall cause the Counterclaim
to be dismissed with prejudice as to China Premium, each Party to bear its own
costs.  Counsel for said Parties shall sign a Stipulation of Dismissal
concurrently with the execution of this Settlement Agreement, and hereby
authorize counsel for the Company to file such executed Stipulation of Dismissal
with the Court upon receipt of same.
 
 
Page 4

--------------------------------------------------------------------------------

 
 
7.            Releases by The Cabo/De Luca Defendants

For valuable consideration as set forth herein, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, except for the
obligations set forth in this Settlement Agreement, the Cabo/De Luca Defendants,
for and on behalf of themselves and on behalf of their parents, subsidiaries,
divisions, assigns, affiliated entities, managers, principals, directors,
officers, shareholders, partners, members, fiduciaries, insurers, employees,
attorneys and agents (the “Cabo/De Luca Releasing Parties”) hereby absolutely,
irrevocably and unconditionally release and forever discharge China Premium,
including its parents, subsidiaries, divisions, assigns, affiliated entities,
managers, principals, directors, officers, shareholders, partners, members,
fiduciaries, insurers, employees, attorneys and agents (the “China Premium
Released Parties”), from any and all claims, causes of action and/or defenses
(whether directly or indirectly) asserted in the Action (including the State
Court Action).
 
8.            Releases by The Withrow Defendants
 
For valuable consideration as set forth herein, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, except for the
obligations set forth in this Settlement Agreement, the Withrow Defendants, for
and on behalf of themselves and on behalf of their parents, subsidiaries,
divisions, assigns, affiliated entities, managers, principals, directors,
officers, shareholders, partners, members, fiduciaries, insurers, employees,
attorneys and agents (the “Withrow Releasing Parties”) hereby absolutely,
irrevocably and unconditionally release and forever discharge the China Premium
Released Parties from any and all claims, causes of action and/or defenses
(whether directly or indirectly) asserted in the Action (including the State
Court Action).
 
9.            Releases by China Premium
 
For valuable consideration as set forth herein, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, except for the
obligations set forth in this Settlement Agreement, China Premium, for and on
behalf of itself, and all of its parents, subsidiaries, divisions, assigns,
affiliated entities, managers, principals, directors, officers, shareholders,
partners, members, fiduciaries, insurers, employees, attorneys and agents (the
“China Premium Releasing Parties”) hereby absolutely, irrevocably and
unconditionally releases and forever discharges the Cabo/De Luca Defendants and
the Withrow Defendants, including and their parents, subsidiaries, divisions,
assigns, affiliated entities, managers, principals, directors, officers,
shareholders, partners, members, fiduciaries, insurers, employees, attorneys and
agents (the “Defendant Released Parties”), from any and all claims, causes of
action and/or defenses (whether directly or indirectly) asserted in the Action
(including the State Court Action).

 
Page 5

--------------------------------------------------------------------------------

 


10.          Waiver of Civil Code §  1542
 
The Parties understand that this Settlement Agreement includes their release of
unknown claims.  The Parties acknowledge that they have been advised by legal
counsel and are familiar with California Civil Code § 1542, which provides as
follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Having been fully informed of the provisions of California Civil Code § 1542,
and any other applicable law of similar import or effect, the Parties
nevertheless hereby waive any rights which they may otherwise have to dispute
the scope of this Settlement Agreement, or the releases contained herein, on the
ground of said code sections, laws or theories.
 
11.          Consideration/No Admission of Liability
 
The Parties hereto acknowledge the acceptance and sufficiency of the
consideration provided in exchange for the releases and other covenants
contained in this Settlement Agreement.  The resolution reached by the Parties
as set forth in this Settlement Agreement is a compromise in settlement of a
dispute and does not constitute an admission of liability by any Party.  No
statements made or actions taken by a Party shall be considered as an admission
of fault by a Party.
 
12.          Consultation with Counsel
 
The Parties acknowledge that each of them has had the opportunity to consult
with legal counsel of their own selection about this Settlement Agreement.  The
Parties each understand how this Settlement Agreement will affect their legal
rights and voluntarily enter into this Settlement Agreement with such knowledge
and understanding.
 
13.          No Oral Representations
 
Each Party acknowledges that he has not relied upon any oral representation in
entering into this Settlement Agreement and that all agreements between the
Parties with respect to the subject matter hereof are set forth in
writing.  This Settlement Agreement may not be changed or modified, except by a
writing signed by the Parties hereto.
 
 
Page 6

--------------------------------------------------------------------------------

 
 
14.          Construction
 
The preparation of this Settlement Agreement has been a joint effort of the
Parties hereto and this Settlement Agreement and any term or provision thereof
shall not be construed more severely against any Party as the drafter of this
Settlement Agreement, notwithstanding any presumption of law to the
contrary.  Any rule of law or decision that would require interpretation of any
claimed ambiguities in this Settlement Agreement against the Party that drafted
it has no application and is expressly waived.
 
15.          Governing Law
 
This Settlement Agreement will be governed by and construed under the laws of
the State of California without regard to conflicts of laws principles.  The
Parties hereby consent to and waive all objections to the non-exclusive personal
jurisdiction of, and venue in, the Court in which the Action was pending on the
date of this Settlement Agreement, for the purposes of all cases and
controversies involving this Settlement Agreement and its enforcement.
 
16.          Stipulation Regarding Settlement
 
This Settlement Agreement constitutes a stipulation in writing as defined in
California Code of Civil Procedure § 664.6 which provides:
 
IF PARTIES TO PENDING LITIGATION STIPULATE, IN WRITING OR ORALLY BEFORE THE
COURT, FOR SETTLEMENT OF THE CASE, OR PART THEREOF, THE COURT, UPON MOTION, MAY
ENTER JUDGMENT PURSUANT TO THE TERMS OF THE SETTLEMENT.


The Parties hereby agree and stipulate that the Court before which the Action
was pending shall retain jurisdiction to enforce the terms of this Settlement
Agreement.
 
17.          Legal Fees
 
The Parties shall bear their own legal fees and costs relating to the Action or
the preparation of this Settlement Agreement and related documents.  In the
event of any litigation arising out of this Settlement Agreement, the prevailing
party shall recover from the other party the prevailing party’s reasonable
attorneys’ fees, paralegals’ fees, expert witness fees, and other fees, costs,
and expenses incurred in connection with such litigation through and including
exhaustion of any appeals taken by any party.
 
 
Page 7

--------------------------------------------------------------------------------

 
 
18.          General Representations and Warranties
 
The Parties hereby represent and warrant (a) that they own all rights, titles
and interests to claims released herein; and (b) that they have not assigned or
agreed to assign any such right, title, interest, claim, or cause of action, in
whole or part, to any other party, and (c) that they have not assigned, agreed
to assign, or purported to have assigned or agreed to assign any rights, titles,
or interests in any claim or cause of action that would be part of the claims
released in this Settlement Agreement, and (d) that they now have full power and
authority to compromise, settle, extinguish, and release all such rights,
titles, interests, claims, demands, actions, and causes of actions released in
this Settlement Agreement.  The individuals signing herein acknowledge that they
have the authority to sign on behalf of the respective Parties to the Settlement
Agreement.
 
19.          Counterparts
 
This Settlement Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which together constitute
one and the same document.  Facsimiles and emails will carry the same weight and
authority as original signatures.


IN WITNESS WHEREOF, the below parties have caused this Settlement Agreement to
be executed as of the day and year as set forth below:


CHINA PREMIUM LIFESTYLE ENTERPRISE, INC.
   
/s/Herbert Adamczyk
By:
Herbert Adamczyk
Title:
Director and Chief Operating Officer
Date:
February 26, 2010
   
FRED DE LUCA
 
/s/Fred De Luca
   
Date:
February 17, 2010


 
Page 8

--------------------------------------------------------------------------------

 


FEDERICO CABO
 
/s/Federico Cabo
   
Date:
February 16, 2010
   
ROBERT PAUTSCH
 
/s/Robert Pautsch
   
Date:
February 17, 2010
   
CHARLES MISEROY
 
/s/Charles Miseroy
   
Date:
February  17, 2010
   
DELIA RODRIGUEZ
 
/s/Delia Rodriguez
   
Date:
February 16, 2010
   
RICHARD CABO
 
/s/Richard Cabo
   
Date:
February 16, 2010
   
GLOBAL PREMIUM BRANDS CO., INC., a California
corporation
 
/s/Delia Rodriguez
By:
Delia Rodriguez
Title:
President
Date:
February 16, 2010


 
Page 9

--------------------------------------------------------------------------------

 


GLOBAL PREMIUM BRANDS CO., INC., a Nevada
corporation
   
/s/Delia Rodriguez
By:
Delia Rodriguez
Title:
President
Date:
February 16, 2010
   
BERN NOBLE, LTD
   
/s/Edward W. Withrow III
By:
Edward W. Withrow III
Title:
President
Date:
February 26, 2010
   
EDWARD W. WITHROW, III
 
/s/Edward W. Withrow III
   
Date:
February  26, 2010
   
KYLE WITHROW
 
/s/Kyle Withrow
   
Date:
February  26, 2010


 
Page 10

--------------------------------------------------------------------------------

 

Exhibit 10.1


Attachment 1

 

--------------------------------------------------------------------------------

 

IRREVOCABLE LETTER OF INSTRUCTION
 
FOR VALUE RECEIVED, the undersigned hereby agree to cancel Two Hundred and Forty
Seven Thousand Seven Hundred and Ninety Eight (247,798) shares of Series A
Convertible Preferred Stock of CHINA PREMIUM LIFESTYLE ENTERPRISE, INC., a
Nevada corporation (the “Company”), standing in the name of HAPPY EMERALD
LIMITED on the books of the Company, represented by certificate number 8
herewith, and Four Million Five Hundred and Sixty Nine Thousand Six Hundred and
Nineteen (4,569,619) shares of the Company’s common stock standing in the name
of GLOBAL PREMIUM BRANDS CO., INC. on the books of the Company, represented by
certificate number CPL 1020 herewith, and hereby irrevocably and unconditionally
constitute and appoint the Company or its transfer agent as their attorney to
cancel said stock on the books of the Company with full power of substitution in
the premises.
 
FRED DE LUCA
 
/s/Fred De Luca
   
Date:
February 17, 2010
   
FEDERICO CABO
 
/s/Federico Cabo
   
Date:
February 16, 2010
   
ROBERT PAUTSCH
 
/s/Robert Pautsch
   
Date:
February 17, 2010
   
CHARLES MISEROY
 
/s/Charles Miseroy
   
Date:
February 17, 2010


 

--------------------------------------------------------------------------------

 


DELIA RODRIGUEZ
 
/s/Delia Rodriguez
   
Date:
February 16, 2010
   
RICHARD CABO
 
/s/Richard Cabo
   
Date:
February 16, 2010
   
GLOBAL PREMIUM BRANDS CO., INC.,
a California corporation
   
/s/Delia Rodriguez
By:
Delia Rodriguez
Title:
President
Date:
February 16, 2010
   
GLOBAL PREMIUM BRANDS CO., INC.,
a Nevada corporation
   
/s/Delia Rodriguez
By:
Delia Rodriguez
Title:
President
Date:
February 16, 2010


 

--------------------------------------------------------------------------------

 

Exhibit 10.1


Attachment 2

 

--------------------------------------------------------------------------------

 

IRREVOCABLE LETTER OF INSTRUCTION
 
FOR VALUE RECEIVED, the undersigned hereby agrees to cancel Eight Hundred and
Eighty Thousand Six Hundred and Thirty One (880,631) shares of common stock of
CHINA PREMIUM LIFESTYLE ENTERPRISE, INC., a Nevada corporation (the “Company”),
standing in the name of BERN NOBLE, LTD. on the books of the Company,
represented by certificate number CPL 1021 herewith, and hereby irrevocably and
unconditionally constitutes and appoints the Company or its transfer agent as
its attorney to cancel said stock on the books of the Company with full power of
substitution in the premises.
 
Dated:  February 26, 2010
BERN NOBLE, LTD, a Nevada corporation
       
By:
/s/Edward W. Withrow III
 
Print Name: Edward W. Withrow III
 
Title:   President


 

--------------------------------------------------------------------------------

 

Exhibit 10.1


Attachment 3

 

--------------------------------------------------------------------------------

 

China Premium Lifestyle Enterprise, Inc.
10/F, Wo Kee Hong Building
585-609 Castle Peak Road
Kwai Chung, N.T. Hong Kong


Re:          Resignation


To Whom It May Concern:


I hereby resign from my position as a director of China Premium Lifestyle
Enterprise, Inc., a Nevada corporation (the “Company”), effective
immediately.  I acknowledge and agree that I am not owed any compensation, fees,
payments, reimbursement for expenses or any other amount, in any form
whatsoever, including, without limitation, cash or Company securities, (i) for
any services provided by me for the Company, including all services provided in
my capacity as a director or in any other capacity, or (ii) pursuant to any
written or oral agreements or understandings between myself and the Company, all
of which are hereby terminated.


Sincerely,


/s/Fred De Luca
 
Date:  February 17, 2010
Fred De Luca
   


 

--------------------------------------------------------------------------------

 